                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE

   TERESA GRUBBS,                                     )
                                                      )        Case No. 2:20-cv-75
               Plaintiff,                             )
                                                      )        Judge Travis R. McDonough
   v.                                                 )
                                                      )        Magistrate Judge Cynthia R. Wyrick
   D & S RESIDENTIAL SERVICES, LP,                    )
                                                      )
               Defendant.                             )
                                                      )


                                     MEMORANDUM AND ORDER


              Before the Court is the parties’ joint motion for approval of settlement of claims under

  the Fair Labor Standards Act (“FLSA”) (Doc. 37).

        I.       BACKGROUND

              Plaintiff filed this action on April 7, 2020, alleging that Defendant violated the FLSA by

  failing to adequately compensate her for the hours she worked while employed by Defendant.

  (See Doc. 1, at 2, 4–8.) The parties have now settled their dispute and filed their settlement

  agreement with the Court. (See Doc. 37-1.) Defendant agrees to pay Plaintiff a total of

  $7,500.00 to resolve her claims—$6,602.00 paid directly to Plaintiff and $898.00 in attorneys’

  fees and costs. (Doc. 37-1, at 1.) Pursuant to the agreement, Plaintiff will release all claims

  related to this dispute against Defendant. (Id. at 2.)

        II.      STANDARD OF REVIEW

              In reviewing an FLSA settlement, courts scrutinize the proposed settlement to determine

  whether the settlement is a “fair and reasonable resolution of a bona fide dispute over FLSA




Case 2:20-cv-00075-TRM-CRW Document 38 Filed 06/03/21 Page 1 of 3 PageID #: 124
  provisions.” Thompson v. United Stone, LLC, No. 1:14-CV-224, 2015 WL 867988, at *1 (E.D.

  Tenn. Mar. 2, 2015) (citing Lynn’s Food Store, Inc. v. United States, 679 F.2d 1350, 1355 (11th

  Cir. 1982)).

            An award of attorneys’ fees and costs to Plaintiff’s counsel must be “reasonable under the

  circumstances.” Rawlings v. Prudential-Bache Props., Inc., 9 F.3d 513, 516 (6th Cir. 1993).

  The Court “must make sure that counsel is fairly compensated for the amount of work done as

  well as for the results achieved.” Id. Two methods may be used, the percentage-of-the-fund

  method and the lodestar method, and the Court must consider which method is more appropriate

  for the particular case. Id. The lodestar method calculates the number of hours reasonably

  expended by a reasonable hourly rate, while the percentage-of-the-fund method better accounts

  for the attorneys’ success. Id.

            Courts often also consider the following factors: “(1) the value of the benefit rendered to

  the plaintiff class; (2) the value of the services on an hourly basis; (3) whether the services were

  undertaken on a contingent fee basis; (4) society’s stake in rewarding attorneys who produce

  such benefits in order to maintain an incentive to others; (5) the complexity of the litigation; and

  (6) the professional skill and standing of counsel involved on both sides.” Moulton v. U.S. Steel

  Corp., 581 F.3d 344, 352 (6th Cir. 2009) (quoting Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th

  Cir. 1996)).

     III.      ANALYSIS

            The Court FINDS that the proposed settlement payment of $6,602.00 to Plaintiff is a fair

  and reasonable resolution of a bona fide dispute. The Court further FINDS that attorney’s fees

  and costs of $898.00 are reasonable and appropriate under the circumstances. Accordingly, the

  motion (Doc. 37) is GRANTED, and the settlement agreement (Doc. 37-1) is APPROVED.




                                    2
Case 2:20-cv-00075-TRM-CRW Document 38 Filed 06/03/21 Page 2 of 3 PageID #: 125
  The Court will DISMISS WITH PREJUDICE this action.

     IV.      CONCLUSION

           For the reasons above, the Court GRANTS the motion (Doc. 37) and hereby:

     1. APPROVES the settlement agreement for an amount of $6,602.00 payable to Plaintiff;
     2. AWARDS reasonable attorney’s fees and expenses to Plaintiff’s counsel in the amount
        of $898.00; and
     3. DISMISSES this action WITH PREJUDICE.

           AN APPROPRIATE JUDGMENT WILL ENTER.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                    3
Case 2:20-cv-00075-TRM-CRW Document 38 Filed 06/03/21 Page 3 of 3 PageID #: 126
